        Case 4:15-cv-03504-YGR Document 572 Filed 06/09/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                 JURY TRIAL MINUTES

 Date: 6/9/2021                 Time: 8:00AM                Judge: YVONNE
                                                            GONZALEZ ROGERS
 Case No.: 15-cv3504-YGR        Case Name: Carl Washington et al v. CVS




TIME: 8:00AM-8:29AM; 8:34AM-10:01AM; 10:21AM-11:49AM; 12:10pm-1:40PM;
1:54PM -2:22PM.


Attorney for Plaintiff: Bonny Sweeny, Robert Gilmore, Jonathan Levine, Richard Lewis

Attorney for Defendant: Enu Mainigi, Grant Geyerman, Craig Singer, Andrew Watts, Edward
Swanson and Colleen McNamara

 Deputy Clerk: Frances Stone                         Court Reporter: PAM HEBEL


JURY TRIAL BEGAN: 6/7/2021
                                      PROCEEDINGS

Case Called. Discussion with counsel. Recess. Jury enters courtroom. Court addresses juror note
of 6/8/2021. Plaintiff resumes Video Deposition of witness Cal Corum. Plaintiff attorney
Gilmore calls witness Susan Colbert for Direct. RECESS(20 minutes). Plaintiff attorney
Gilmore resumes Direct of witness Colbert. RECESS(20 minutes). Plaintiff attorney Gilmore
resumes Direct of witness Colbert. RECESS for Jury for the Day. (10 min recess for counsel)
Discussion/Session with counsel.
Exhibit 21 admitted in evidence. Exhibits 45, 214, 48 and 264 admitted into evidence.
Witness Robert Jenks set for Friday 6/11/21 – remote witness.
RECESS for the Day.
FURTHER JURY TRIAL THURSDAY, 6/10/2021 at 8:00am for Counsel.
Jury to be present at 8:30am.

EXHIBITS ADMITTED INTO EVIDENCE: 19, 20, 1024, 22, 23, 24, 1, 38, 21, 151, 296,
284, 7, 77, 32, 84, 64, 44, 1065, 1063, 1057, 45, 48, 214, 264
